Name: Council Decision (EU) 2018/1153 of 26 June 2018 on the signing on behalf of the Union of the Agreement on civil aviation safety between the European Union and the Government of the People's Republic of China
 Type: Decision
 Subject Matter: transport policy;  international affairs;  European construction;  international trade;  Asia and Oceania;  air and space transport;  financing and investment
 Date Published: 2018-08-21

 21.8.2018 EN Official Journal of the European Union L 210/2 COUNCIL DECISION (EU) 2018/1153 of 26 June 2018 on the signing on behalf of the Union of the Agreement on civil aviation safety between the European Union and the Government of the People's Republic of China THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 100(2), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) By its Decision of 7 March 2016, the Council authorised the Commission to open negotiations with the Government of People's Republic of China for an Agreement on civil aviation safety. The Commission has negotiated, on behalf of the Union, an Agreement on civil aviation safety between the European Union and the Government of the People's Republic of China (the Agreement) in order to foster bilateral cooperation on civil aviation safety and facilitate trade and investment in aeronautical products between the Union and the People's Republic of China. (2) The Agreement should be signed on behalf of the Union, subject to its conclusion at a later date, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union of the Agreement on civil aviation safety between the European Union and the Government of the People's Republic of China (the Agreement) is hereby authorised, subject to the conclusion of the said Agreement. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 26 June 2018. For the Council The President E. ZAHARIEVA